DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, see page 8, filed 10/17/2022, with respect to claims 1, 3-4, 6-18, 20 and 22 as amended have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4882933 to Petersen.

Claim Objections
The objection to claim 20 is withdrawn. Claims 4 and 6-7 are objected to because of the following informalities:  The claims depend from canceled claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 6-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060179941 to Okada in view of US 4882933 to Petersen.
Regarding Claim 1, Okada discloses a microelectromechanical systems (MEMS) device (Figs. 27-32, sensor; ¶¶ [0240]-[0247]) comprising: a substrate having a first side and a second side, the substrate including an aperture extending from the first side through the substrate to the second side (Figs. 27-32, first substrate 210 with opening portions H1 to H4; ¶¶ [0240]-[0247]); a support structure coupled to the substrate first side (Figs. 27-32, top of first substrate 210 forming support frame 213; ¶¶ [0240]-[0247]); a resilient structure coupled to the support structure (Figs. 6-7, 9-11 and 27-32, bridging portions 212 and/or flexible substrate 110 connected to top of first substrate 210; ¶¶ [0210]-[0217], [0240]-[0247]); a rigid movable plate coupled to the support structure via the resilient structure and positioned over the aperture (Figs. 6-7, 9-11 and 27-32, upper surface of oscillator 211 and electrode layers G1 to G5 connected to bridging portions 212 and/or flexible substrate 110 connected to top of first substrate 210; ¶¶ [0210]-[0215], [0240]-[0247]); a proof mass coupled to the movable plate, the proof mass extending into the aperture (Figs. 27-32, oscillator 211 in opening portions H1 to H4; ¶¶ [0240]-[0247]); and an electrode located on, and spaced from, an opposite side of the movable plate from the proof mass (Figs. 27-32, electrode layers G1 to G5 on upper surface of oscillator 211 and/or lower electrode layer G0; ¶¶ [0240]-[0247]), wherein the movable plate is substantially planar in a plane (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5; ¶¶ [0240]-[0247]), and wherein the resilient structure allows movement of the movable plate in a direction perpendicular to the plane and restrains movement in a direction parallel to the plane (Figs. 6-7, 9-11 and 27-32, bridging portions 212 and/or flexible substrate 110 allowing and restraining motion as in Figs. 9-11; ¶¶ [0210]-[0217], [0240]-[0247]).
However, Okada does not disclose the support structure comprises at least one recess, and wherein the movable plate comprises at least one stopper tab extending out from an edge of the movable plate and into the at least one recess, where the at least one stopper tab is shaped complimentarily with the recess. Petersen discloses the support structure comprises at least one recess (Figs. 1 and 8, recesses between protrusions 30 of frame 12 and/or epitaxial layer 38; Col. 4, line 13 – Col. 5, line 63), and wherein the movable plate comprises at least one stopper tab extending out from an edge of the movable plate and into the at least one recess, where the at least one stopper tab is shaped complimentarily with the recess (Figs. 1 and 8, protrusions 28 of seismic mass 15 and/or epitaxial layer 38; Col. 4, line 13 – Col. 5, line 63). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okada by providing the support structure comprises at least one recess, and wherein the movable plate comprises at least one stopper tab extending out from an edge of the movable plate and into the at least one recess, where the at least one stopper tab is shaped complimentarily with the recess as in Petersen in order to provide for protection from damage.
Regarding Claim 3, Okada discloses the resilient structure restrains rotation of the movable plate out of the plane (Figs. 9-11, 27-32, bridging portions 212 allowing and restraining motion as in Figs. 9-11; ¶¶ [0240]-[0247]).
Regarding Claim 4, Okada discloses the resilient structure is fabricated from a same layer as the movable plate and support structure (Figs. 27-32, bridging portions 212 connected to support frame 213 and oscillator 211; ¶¶ [0240]-[0247]).
Regarding Claim 6, Petersen discloses the movable plate is substantially planar in a plane, and wherein the at least one stopper tab and the at least one recess allow movement in a direction perpendicular to the plane and restrain movement parallel to the plane (Figs. 1 and 8, protrusions 28 of seismic mass 15 and/or epitaxial layer 38 and recesses between protrusions 30 of frame 12 and/or epitaxial layer 38 enforcing movement along axis 25; Col. 4, line 13 – Col. 5, line 63).
Regarding Claim 7, Petersen discloses a ledge coupled to the substrate, where the at least one stopper tab extends from the movable plate and overlaps the ledge (Figs. 1 and 8, recess 34 in frame 12; Col. 4, line 13 – Col. 5, line 63).
Regarding Claim 8, Okada discloses the movable plate is electrically-conductive (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5; ¶¶ [0240]-[0247]).
Regarding Claim 9, Okada discloses the movable plate comprises a plurality of layers including: at least one insulator layer, and at least one an electrically-conductive layer (Figs. 27-32, insulative upper surface of oscillator 211 and electrode layers G1 to G5; ¶¶ [0210], [0240]-[0247], [0273]).
Regarding Claim 10, Okada discloses a fixed plate on an opposite side of the movable plate from the proof mass, where the fixed plate is fixed relative to the substrate, and where the fixed plate comprises the electrode (Figs. 27-32, lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 11, Okada discloses the fixed plate is electrically- conductive (Figs. 27-32, lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 12, Okada discloses a portion of the fixed plate is electrically conductive (Figs. 27-32, lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 13, Okada discloses the movable plate is electrically-conductive, and wherein movement of the movable plate relative to the fixed plate changes a capacitance between the movable plate and the fixed plate (Figs. 27-32, electrode layers G1 to G5 on upper surface of oscillator 211 and lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 14, Okada discloses the movable plate comprises at least one opening configured to allow venting between the aperture and an area on an opposite side of the movable plate from the aperture (Figs. 27-32, opening portions H1 to H4; ¶¶ [0240]-[0247]).
Regarding Claim 15, Okada discloses a base (Figs. 27-32, second substrate 220; ¶¶ [0240]-[0247]); and a lid mounted on the base, where the lid and the base define an enclosure (Figs. 27-32, cover 230 and second substrate 220 enclosing first substrate 210; ¶¶ [0240]-[0247]); and where the second side of the substrate is mounted on the base within the enclosure (Figs. 27-32, first substrate 210 mounted on second substrate 220; ¶¶ [0240]-[0247]).
Regarding Claim 15, Okada discloses a microelectromechanical systems (MEMS) sensor comprising: a base (Figs. 27-32, second substrate 220; ¶¶ [0240]-[0247]); a lid mounted on the base, where the lid and the base define an enclosure(Figs. 27-32, cover 230 and second substrate 220 enclosing first substrate 210; ¶¶ [0240]-[0247]); a substrate disposed within the enclosure, the substrate having a first side and a second side, the substrate including an aperture extending from the first side through the substrate to the second side (Figs. 27-32, first substrate 210 mounted on second substrate 220; ¶¶ [0240]-[0247]); a support structure coupled to the substrate first side (Figs. 27-32, top of first substrate 210 forming support frame 213; ¶¶ [0240]-[0247]); a resilient structure coupled to the support structure (Figs. 6-7, 9-11 and 27-32, bridging portions 212 and/or flexible substrate 110 connected to top of first substrate 210; ¶¶ [0210]-[0217], [0240]-[0247]); a rigid movable plate coupled to the support structure via the resilient structure and positioned over the aperture (Figs. 6-7, 9-11 and 27-32, upper surface of oscillator 211 and electrode layers G1 to G5 connected to bridging portions 212 and/or flexible substrate 110 connected to top of first substrate 210; ¶¶ [0210]-[0215], [0240]-[0247]); a proof mass coupled to the movable plate, the proof mass extending into the aperture (Figs. 27-32, oscillator 211 in opening portions H1 to H4; ¶¶ [0240]-[0247]); and an electrode located in an area on, and spaced from, an opposite side of the movable plate from the proof mass (Figs. 27-32, electrode layers G1 to G5 on upper surface of oscillator 211 and/or lower electrode layer G0; ¶¶ [0240]-[0247]). 
However, Okada does not disclose the support structure comprises at least one recess, and wherein the movable plate comprises at least one stopper tab extending out from an edge of the movable plate and into the at least one recess, where the at least one stopper tab is shaped complimentarily with the recess. Petersen discloses the support structure comprises at least one recess (Figs. 1 and 8, recesses between protrusions 30 of frame 12 and/or epitaxial layer 38; Col. 4, line 13 – Col. 5, line 63), and wherein the movable plate comprises at least one stopper tab extending out from an edge of the movable plate and into the at least one recess, where the at least one stopper tab is shaped complimentarily with the recess (Figs. 1 and 8, protrusions 28 of seismic mass 15 and/or epitaxial layer 38; Col. 4, line 13 – Col. 5, line 63). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okada by providing the support structure comprises at least one recess, and wherein the movable plate comprises at least one stopper tab extending out from an edge of the movable plate and into the at least one recess, where the at least one stopper tab is shaped complimentarily with the recess as in Petersen in order to provide for protection from damage.
Regarding Claim 20, Petersen discloses a ledge coupled to the substrate, wherein the movable plate comprises at least one tab extending out from an edge of the movable plate to overlap the ledge. (Figs. 1 and 8, recess 34 in frame 12; Col. 4, line 13 – Col. 5, line 63).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Peterson as applied to claim 15, in view of US 20120312096 to Jeung.
Regarding Claim 16, Okada in view of Peterson discloses the MEMS device according to claim 15, but does not explicitly disclose a surface mount interface disposed on an external surface of the enclosure, the surface mount interface including electrical contacts; and an integrated circuit disposed in the enclosure, the integrated circuit electrically coupled to the movable plate and to the electrical contacts. Jeung discloses a surface mount interface disposed on an external surface of the enclosure, the surface mount interface including electrical contacts; and an integrated circuit disposed in the enclosure, the integrated circuit electrically coupled to the movable plate and to the electrical contacts (Figs. 1-3, driving electrode 151 and sensing electrode 153 electrically connected to pads 160 formed at the edge 115 of the membrane 110 through connection patterns 165 and pads 160 electrically connected to integrated circuit 170; ¶ [0038]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okada in view of Peterson by providing a surface mount interface disposed on an external surface of the enclosure, the surface mount interface including electrical contacts; and an integrated circuit disposed in the enclosure, the integrated circuit electrically coupled to the movable plate and to the electrical contacts as in Jeung in order to provide for a well-known circuit implementation. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Peterson as applied to claim 15, in view of US 20170156002 Han.
Regarding Claim 17, Okada in view of Peterson discloses the MEMS device according to claim 1, but does not explicitly disclose the aperture comprises a first aperture, wherein the MEMS device further comprises an acoustic sensor including: a second aperture extending from the first side through the substrate to the second side; a first acoustic sensor electrode coupled to the substrate and positioned over the second aperture; and a second acoustic sensor electrode disposed between the substrate and the first acoustic sensor electrode, the second acoustic sensor electrode spaced apart from the first acoustic electrode, and wherein the first acoustic sensor electrode or the second acoustic sensor electrode is movable relative to the other in response to sound. Han discloses the aperture comprises a first aperture (Fig. 1, vibration sensor 104 with proof masses 124, 126 in opening 140 in substrate 106; ¶¶ [0025]-[0031]), wherein the MEMS device further comprises an acoustic sensor including: a second aperture extending from the first side through the substrate to the second side (Fig. 1, MEMS microphone 102 with sound inlet opening 120 in substrate 106; ¶¶ [0025]-[0031]); a first acoustic sensor electrode coupled to the substrate and positioned over the second aperture (Fig. 1, diaphragm 108 at sound inlet opening 120; ¶¶ [0025]-[0031]); and a second acoustic sensor electrode disposed between the substrate and the first acoustic sensor electrode, the second acoustic sensor electrode spaced apart from the first acoustic electrode (Fig. 1, top plate 110; ¶¶ [0025]-[0031]), and wherein the first acoustic sensor electrode or the second acoustic sensor electrode is movable relative to the other in response to sound (Fig. 1, diaphragm 108 movable relative to top plate 110; ¶¶ [0025]-[0031]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okada in view of Peterson by providing the aperture comprises a first aperture, wherein the MEMS device further comprises an acoustic sensor including: a second aperture extending from the first side through the substrate to the second side; a first acoustic sensor electrode coupled to the substrate and positioned over the second aperture; and a second acoustic sensor electrode disposed between the substrate and the first acoustic sensor electrode, the second acoustic sensor electrode spaced apart from the first acoustic electrode, and wherein the first acoustic sensor electrode or the second acoustic sensor electrode is movable relative to the other in response to sound as in Han in order to provide for increased sensitivity in use with an acoustic system.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Peterson as applied to claim 21, in view of US 20140150552 to Feyh.
Regarding Claim 22, Okada in view of Peterson discloses the MEMS device according to claim 21, and further discloses the support structure comprises a plurality of resilient structures coupled between the movable plate and the support structure (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5 connected to bridging portions 212 connected to top of first substrate 210; ¶¶ [0210]-[0215], [0240]-[0247]). However, Okada in view of Peterson does not disclose each resilient structure having with plurality of beams and a plurality of gaps with each gap located between a pair of beams. Feyh discloses each resilient structure having with plurality of beams and a plurality of gaps with each gap located between a pair of beams (Fig. 1, pairs of secondary support beams 114, 116, 118 and 120 with gaps between them; ¶¶ [0016], [0027]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okada in view of Peterson by providing each resilient structure having with plurality of beams and a plurality of gaps with each gap located between a pair of beams as in Feyh in order to provide for tailoring the stiffness of the mechanical system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852